                                                             590 Madison Avenue, New York, NY 10022-2524 ■ p 212 223-4000 ■ f 212 223-4134


crowell filnioring
   Sarah Michelle Gilbert
   (212) 895-4226
   SGi lbert(I>crowel I. com

                                                         May 31, 2019

     VIA ECF

     Honorable Judge Colleen McMahon
     United States District Court
     Southern District of New York
     500 Pearl St.
     New York, NY 10007-1312


                           Re: Skylar Cunningham v. Pret A Manger (USA) Limited
                           Case No: l:19-cv-02322-CM

     Dear Judge McMahon:

             We represent defendant Pret A Manger (USA) Limited in the above-captioned matter.
     Pursuant to S.D.N.Y. Local Rule 7.1 (d) and Paragraph 1(D) of Your Honor’s Individual
     Practices and Procedures, the parties write jointly to request a 30-day extension of Defendant’s
     time to answer or otherwise respond to the Amended Complaint to July 8, 2019 to allow the
     parties to pursue ongoing settlement discussions. Counsel for both parties agree to the requested
     extension.
             This is the second request for an extension of time by the parties. Defendant’s original
     time to answer or otherwise respond to the Amended Complaint was May 8, 2019, and the Court
     granted the parties’ request for an extension to June 8, 2019.
                   Thank you for your consideration in this matter.


                                                                       Respeetfully submitted,

                                                                                                        u
                                                                       Sarah M. Gilbert
                                                                       Counsel for Defendant
                                                                       Pret A Manger (USA) Limited


     cc: Counsel of Record via ECF


Crowell & Moling LLP ■ crowell.com ■ Washington, DC ■ New York   ■ San Francisco ■ Los Angeles   ■ Orange County   ■ London   ■ Brussels
     DCACTlVE-50256181.1
